IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00167-CV

           IN THE INTEREST OF O.S.S. AND L.L.S., CHILDREN



                           From the 52nd District Court
                              Coryell County, Texas
                           Trial Court No. DC-17-46965


                                       ORDER

       On May 17, 2019, Appellant, O.S.S.’s and L.L.S.’s mother, filed a notice of appeal

from the trial court’s order of termination. Rule of Judicial Administration 6.2 states that

an appeal of a suit for termination of the parent-child relationship should, “so far as

reasonably possible,” be disposed of within 180 days from the date the notice of appeal

is filed. This appeal should therefore, “so far as reasonably possible,” be disposed of by

November 13, 2019.

       The clerk’s record was filed on May 21, 2019. The reporter’s record was filed on

May 24, 2019. Appellant’s brief was therefore due on June 13, 2019. See TEX. R. APP. P.

38.6(a).
        Appellant filed a motion for extension of time to file her appellant’s brief, which

this Court granted. The due date for Appellant to file her brief was extended to July 3,

2019. Appellant has now filed a second motion for extension of time to file her appellant’s

brief, requesting an extension until August 2, 2019 to file her brief because she “needs

time to correct inaccuracies in the reporter’s record pursuant to Rule 34.6(e).”

        Appellant’s second motion for extension of time to file brief is denied. Appellant

shall correct any alleged inaccuracies in the reporter’s record within 14 days of the date

of this order. Appellant’s brief is then due 34 days from the date of this order. Because

time is of the essence in this appeal, no further motions for extension of time to file

the appellant’s brief will be entertained, absent extraordinary circumstances.



                                                 PER CURIAM

Before Chief Justice Gray,
    Justice Davis, and
    Justice Neill
Order issued and filed July 17, 2019
RWR




In the Interest of O.S.S. and L.L.S., Children                                       Page 2